Case 2:20-cv-05503-GW-JEM Document 1 Filed 06/22/20 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Luis Marquez,                           Case No.

12               Plaintiff,
                                               Complaint For Damages And
13       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
14     World Motel, LLC, a California          Act; Unruh Civil Rights Act
       Limited Liability Company; and
15     Does 1-10,

16               Defendants.

17
18         Plaintiff Luis Marquez complains of World Motel, LLC, a California

19   Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as

20   follows:

21
22     PARTIES:

23     1. Plaintiff is a California resident with physical disabilities. He is a

24   paraplegic who cannot walk and who uses a wheelchair for mobility.

25     2. Defendant World Motel, LLC owned the real property located at or

26   about 11112 Long Beach Blvd., Lynwood, California, in April 2020.

27     3. Defendant World Motel, LLC owns the real property located at or about

28   11112 Long Beach Blvd., Lynwood, California, currently.


                                           1

     Complaint
Case 2:20-cv-05503-GW-JEM Document 1 Filed 06/22/20 Page 2 of 8 Page ID #:2




 1     4. Defendant World Motel, LLC owned World Motel located at or about
 2   11112 Long Beach Blvd., Lynwood, California, in April 2020.
 3     5. Defendant World Motel, LLC owns World Motel (“Motel”) located at or
 4   about 11112 Long Beach Blvd., Lynwood, California, currently.
 5     6. Plaintiff does not know the true names of Defendants, their business
 6   capacities, their ownership connection to the property and business, or their
 7   relative responsibilities in causing the access violations herein complained of,
 8   and alleges a joint venture and common enterprise by all such Defendants.
 9   Plaintiff is informed and believes that each of the Defendants herein,
10   including Does 1 through 10, inclusive, is responsible in some capacity for the
11   events herein alleged, or is a necessary party for obtaining appropriate relief.
12   Plaintiff will seek leave to amend when the true names, capacities,
13   connections, and responsibilities of the Defendants and Does 1 through 10,
14   inclusive, are ascertained.
15
16     JURISDICTION & VENUE:
17     7. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     8. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28     FACTUAL ALLEGATIONS:


                                               2

     Complaint
Case 2:20-cv-05503-GW-JEM Document 1 Filed 06/22/20 Page 3 of 8 Page ID #:3




 1     10. Plaintiff went to the Motel in April 2020 with the intention to avail
 2   himself of its services and to assess the business for compliance with the
 3   disability access laws.
 4     11. The Motel is a facility open to the public, a place of public
 5   accommodation, and a business establishment.
 6     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 7   to provide wheelchair accessible paths of travel leading to the outside sales
 8   counter and leading into guestroom entrances in conformance with the ADA
 9   Standards as it relates to wheelchair users like the plaintiff.
10     13. On information and belief, the defendants currently fail to provide
11   wheelchair accessible paths of travel leading to the outside sales counter and
12   leading to the guestroom entrances.
13     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
14   provide wheelchair accessible sales counters in conformance with the ADA
15   Standards as it relates to wheelchair users like the plaintiff.
16     15. On information and belief, the defendants currently fail to provide
17   wheelchair accessible sales counters.
18     16. Additionally, on the date of the plaintiff’s visit, the defendants failed to
19   provide wheelchair accessible parking in conformance with the ADA
20   Standards as it relates to wheelchair users like the plaintiff.
21     17. On information and belief, the defendants currently fail to provide
22   wheelchair accessible parking.
23     18. These barriers relate to and impact the plaintiff’s disability. Plaintiff
24   personally encountered these barriers.
25     19. As a wheelchair user, the plaintiff benefits from and is entitled to use
26   wheelchair accessible facilities. By failing to provide accessible facilities, the
27   defendants denied the plaintiff full and equal access.
28     20. The failure to provide accessible facilities created difficulty and


                                              3

     Complaint
Case 2:20-cv-05503-GW-JEM Document 1 Filed 06/22/20 Page 4 of 8 Page ID #:4




 1   discomfort for the Plaintiff.
 2     21. The defendants have failed to maintain in working and useable
 3   conditions those features required to provide ready access to persons with
 4   disabilities.
 5     22. The barriers identified above are easily removed without much
 6   difficulty or expense. They are the types of barriers identified by the
 7   Department of Justice as presumably readily achievable to remove and, in fact,
 8   these barriers are readily achievable to remove. Moreover, there are numerous
 9   alternative accommodations that could be made to provide a greater level of
10   access if complete removal were not achievable.
11     23. Plaintiff will return to the Motel avail himself of its services and to
12   determine compliance with the disability access laws once it is represented to
13   him that the Motel and its facilities are accessible. Plaintiff is currently
14   deterred from doing so because of his knowledge of the existing barriers and
15   his uncertainty about the existence of yet other barriers on the site. If the
16   barriers are not removed, the plaintiff will face unlawful and discriminatory
17   barriers again.
18     24. Given the obvious and blatant nature of the barriers and violations
19   alleged herein, the plaintiff alleges, on information and belief, that there are
20   other violations and barriers on the site that relate to his disability. Plaintiff will
21   amend the complaint, to provide proper notice regarding the scope of this
22   lawsuit, once he conducts a site inspection. However, please be on notice that
23   the plaintiff seeks to have all barriers related to his disability remedied. See
24   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
25   encounters one barrier at a site, he can sue to have all barriers that relate to his
26   disability removed regardless of whether he personally encountered them).
27
28   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS


                                               4

     Complaint
Case 2:20-cv-05503-GW-JEM Document 1 Filed 06/22/20 Page 5 of 8 Page ID #:5




 1   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 2   Defendants.) (42 U.S.C. section 12101, et seq.)
 3     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 4   again herein, the allegations contained in all prior paragraphs of this
 5   complaint.
 6     26. Under the ADA, it is an act of discrimination to fail to ensure that the
 7   privileges, advantages, accommodations, facilities, goods and services of any
 8   place of public accommodation is offered on a full and equal basis by anyone
 9   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
10   § 12182(a). Discrimination is defined, inter alia, as follows:
11            a. A failure to make reasonable modifications in policies, practices,
12                or procedures, when such modifications are necessary to afford
13                goods,    services,    facilities,   privileges,    advantages,   or
14                accommodations to individuals with disabilities, unless the
15                accommodation would work a fundamental alteration of those
16                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
17            b. A failure to remove architectural barriers where such removal is
18                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
19                defined by reference to the ADA Standards.
20            c. A failure to make alterations in such a manner that, to the
21                maximum extent feasible, the altered portions of the facility are
22                readily accessible to and usable by individuals with disabilities,
23                including individuals who use wheelchairs or to ensure that, to the
24                maximum extent feasible, the path of travel to the altered area and
25                the bathrooms, telephones, and drinking fountains serving the
26                altered area, are readily accessible to and usable by individuals
27                with disabilities. 42 U.S.C. § 12183(a)(2).
28     27. When a business provides paths of travel, it must provide accessible


                                             5

     Complaint
Case 2:20-cv-05503-GW-JEM Document 1 Filed 06/22/20 Page 6 of 8 Page ID #:6




 1   paths of travel.
 2     28. Here, accessible paths of travel have not been provided in conformance
 3   with the ADA Standards.
 4     29. When a business provides parking for its customers, it must provide
 5   accessible parking.
 6     30. Here, accessible parking has not been provided in conformance with the
 7   ADA Standards.
 8     31. When a business provides facilities such as sales or transaction counters,
 9   it must provide accessible sales or transaction counters.
10     32. Here, accessible sales counters have not been provided in conformance
11   with the ADA Standards.
12     33. The Safe Harbor provisions of the 2010 Standards are not applicable
13   here because the conditions challenged in this lawsuit do not comply with the
14   1991 Standards.
15     34. A public accommodation must maintain in operable working condition
16   those features of its facilities and equipment that are required to be readily
17   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
18     35. Here, the failure to ensure that the accessible facilities were available
19   and ready to be used by the plaintiff is a violation of the law.
20
21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
23   Code § 51-53.)
24     36. Plaintiff repleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
27   that persons with disabilities are entitled to full and equal accommodations,
28   advantages, facilities, privileges, or services in all business establishment of


                                              6

     Complaint
Case 2:20-cv-05503-GW-JEM Document 1 Filed 06/22/20 Page 7 of 8 Page ID #:7




 1   every kind whatsoever within the jurisdiction of the State of California. Cal.
 2   Civ. Code §51(b).
 3      37. The Unruh Act provides that a violation of the ADA is a violation of the
 4   Unruh Act. Cal. Civ. Code, § 51(f).
 5      38. Defendants’ acts and omissions, as herein alleged, have violated the
 6   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 7   rights to full and equal use of the accommodations, advantages, facilities,
 8   privileges, or services offered.
 9      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
10   discomfort or embarrassment for the plaintiff, the defendants are also each
11   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
12   (c).)
13
14             PRAYER:
15             Wherefore, Plaintiff prays that this Court award damages and provide
16   relief as follows:
17           1. For injunctive relief, compelling Defendants to comply with the
18   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
19   plaintiff is not invoking section 55 of the California Civil Code and is not
20   seeking injunctive relief under the Disabled Persons Act at all.
21           2. Damages under the Unruh Civil Rights Act, which provides for actual
22   damages and a statutory minimum of $4,000 for each offense.
23           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
24   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
25
26
27
28


                                                7

     Complaint
Case 2:20-cv-05503-GW-JEM Document 1 Filed 06/22/20 Page 8 of 8 Page ID #:8




 1   Dated: June 18, 2020         CENTER FOR DISABILITY ACCESS
 2
 3                                By:
 4
                                  ________________________
 5
                                        Russell Handy, Esq.
 6                                      Attorney for plaintiff

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        8

     Complaint
